     Case 2:19-cv-00106-SAB   ECF No. 1   filed 04/03/19   PageID.1 Page 1 of 8




 1     Ryan L. McBride (SBN 50751)                 Abbas Kazerounian (SBN 48522)
       ryan@kazlg.com                              ak@kazlg.com
 2
       Kazerouni Law Group, APC                    Kazerouni Law Group, APC
 3     2633 E. Indian School Road, Ste. 460        245 Fischer Ave., Suite D1
 4     Phoenix, AZ 85016                           Costa Mesa, CA 92626
       Telephone: (800) 400-6808                   Telephone: (800) 400-6808
 5     Facsimile: (800) 520-5523                   Facsimile: (800) 520-5523
 6
 7     Joshua B. Swigart, Esq. (SBN 49422)
 8     josh@westcoastlitigation.com
       Hyde & Swigart
 9     2221 Camino Del Rio S., Ste. 101
       San Diego, CA 92108
10     Telephone: (619) 233-7770
11     Facsimile: (619) 297-1022
12
13
                            United States District Court
14
                           Eastern District of Washington
15
16     Jasmine McGilvra,                      )   Case No.:
                                              )
17                                            )
                                              )   COMPLAINT FOR DAMAGES
18                                            )   AND INJUNCTIVE RELIEF
                           Plaintiffs,        )   PURSUANT TO THE TELEPHONE
19                                            )
       v.                                     )   CONSUMER PROTECTION ACT,
20                                            )   47 U.S.C. § 227, ET SEQ.
                                              )
21     Abbott & Rose Associates, LLC,         )
                                              )   Jury Trial Demanded
22                                            )
                           Defendant          )
23                                            )
                                              )
24
25
             Plaintiff, JASMINE MCGILVRA (“Plaintiff”), alleges the following upon
26
       information and belief based upon personal knowledge:
27
28
     Case 2:19-cv-00106-SAB      ECF No. 1   filed 04/03/19   PageID.2 Page 2 of 8




 1                                  NATURE OF THE CASE

 2           1.      The United States Congress has found abundant evidence of the use of

 3     abusive, deceptive, and unfair debt collection practices by many debt collectors,

 4     and has determined that abusive debt collection practices contribute to a number of

 5     personal bankruptcies, marital instability, loss of jobs, and often an invasion of

 6     individual privacy. Congress wrote the Fair Debt Collection Practices Act, 15

 7     U.S.C. §§ 1692, et seq. (hereinafter “FDCPA”), to eliminate abusive debt

 8     collection practices by debt collectors, to ensure that those debt collectors who

 9     refrain from using abusive debt collection practices are not competitively

10     disadvantaged, and to promote consistent State action to protect consumers against

11     debt collection abuses.

12           3.      Plaintiff brings this action seeking damages and any other available

13     legal or equitable remedies resulting from the illegal actions of defendant,

14     ABBOTT & ROSE ASSOCIATES, LLC (“Defendant”), in negligently,

15     knowingly, and/or willfully making material misrepresentations to Plaintiff, among

16     other abusive acts, in violation of the FDCPA.

17           4.      While many violations are described below with specificity, this

18     Complaint alleges violations of the statute cited in its entirety.

19           5.      Unless otherwise stated, all of the conduct engaged in by Defendant

20     took place in Washington.

21           6.      Any violations by Defendant were knowing, willful, and intentional,

22     and Defendant did not maintain procedures reasonably adapted to avoid any such

23     violations.

24           7.      Unless otherwise indicated, the use of Defendant’s name in this

25     Complaint includes all agents, employees, officers, members, directors, heirs,

26     successors, assigns, principals, trustees, sureties, subrogees, representatives, and

27     insurers of Defendant.

28



                                                  2
     Case 2:19-cv-00106-SAB     ECF No. 1    filed 04/03/19   PageID.3 Page 3 of 8




 1                                 JURISDICTION & VENUE

 2           8.     This Court has federal question jurisdiction over this matter because

 3     this action arises out of violations of the Fair Debt Collection Practices Act, 15

 4     U.S.C. §§ 1692, et seq., which is a federal statute.

 5           9.     This Court has personal jurisdiction over Defendant because

 6
       Defendant conducts substantial business within this judicial district. Thus,

 7
       Defendant has sufficient minimum contacts within this State and district, and
       otherwise purposefully avails itself of the markets in this State to render the
 8
       exercise of jurisdiction by this Court permissible under traditional notions of fair
 9
       play and substantial justice.
10
             10.    Venue is proper in the United States District Court for the District of
11
       Eastern Washington, pursuant to 28 U.S.C. § 1391, for the following reasons: (1) a
12
       substantial part of the events or omissions giving rise to the claims asserted herein
13
       occurred within this judicial district; and (2) Defendant is subject to personal
14
       jurisdiction by this Court because Defendant conducts business in the State of
15
       Washington and regularly conducts business within this judicial district.
16
                                             PARTIES
17
             11.    Plaintiff is a natural person residing in the State of Washington, and is
18
       a “consumer” as defined by the FDCPA, 15 U.S.C. §1692a(3).
19
             12.    At all relevant times herein, Defendant was a collection agency
20
       engaged, by use of the mails and telephone, in the business of collecting a “debt”
21
       from Plaintiff, as defined by 15 U.S.C. §1692a(5). Defendant regularly attempted
22
       to collect a debt alleged to be due by Plaintiff, and is therefore a “debt collector” as
23
       defined by the FDCPA, 15 U.S.C. §1692a(6).
24
             13.    This case involves money, property or their equivalent, due or owing
25
       or alleged to be due or owing from a natural person by reason of a consumer credit
26
       transaction. As such, this action arises out of a “consumer debt” and “consumer
27
       credit” and a “debt” as those terms are defined by 15 U.S.C. §1692a(5).
28



                                                  3
     Case 2:19-cv-00106-SAB     ECF No. 1    filed 04/03/19   PageID.4 Page 4 of 8




 1                                FACTUAL ALLEGATIONS

 2           14.    Sometime prior to March 2019, Plaintiff allegedly incurred certain

 3     financial obligations.

 4           15.    These alleged financial obligations were money, property, or their

 5     equivalent, for personal, family and/or household purposes, which is due or owing,

 6
       or alleged to be due or owing, from a natural person to another person and were

 7
       therefore “debt[s]” as that term is defined by 15 U.S.C. §1692a(5).
             16.    Sometime thereafter, Plaintiff allegedly fell behind in the payments
 8
       allegedly owed on the alleged debt.
 9
             17.    Plaintiff disputes the validity of Plaintiff’s alleged debt.
10
             18.    Subsequently, but sometime prior to March 2019, the alleged debt was
11
       assigned, placed, or otherwise transferred, to Defendant for collection.
12
             19.    On or around March 7, 2019, Defendant’s representative Lacy
13
       Stevens, called Plaintiff in an attempt to collect on the alleged debt from the
14
       telephone number (877) 225-1282.
15
             20.    Plaintiff is informed and believes the telephone number (877) 225-
16
       1282 belongs to Defendant.
17
             21.    On this March 7, 2019 phone call with Plaintiff, Ms. Stevens told
18
       Plaintiff that Defendant intended on serving Plaintiff at her place of employment
19
       and that Plaintiff should have a manager there to accept the documents.
20
             22.    On March 8, 2019, Ms. Stevens called from the telephone number
21
       (877) 225-1282 and left a voicemail for Plaintiff that indicated Ms. Stevens was in
22
       Plaintiff’s “jurisdiction” and that Ms. Stevens intended on delivering “legal
23
       documents” to Plaintiff at Plaintiff’s place of employment shortly.
24
             23.    on the March 8, 2019 phone call, Ms. Stevens further indicated that
25
       she would be attempting to make contact with Plaintiff’s manager or supervisor
26
       that would need to be made available at the time of service.
27
28



                                                  4
     Case 2:19-cv-00106-SAB      ECF No. 1   filed 04/03/19   PageID.5 Page 5 of 8




 1           24.       On the March 8, 2019 phone call, Ms. Stevens indicated that Plaintiff

 2     would need to have a valid form of identification and that if Plaintiff had any

 3     concerns, Plaintiff should call Defendant at (877) 225-1282.

 4           25.       Finally, on the March 8, 2019 phone call, Ms. Stevens provided

 5
       Plaintiff with a case number CPLR4355 and told Plaintiff this was her final

 6
       notification.

 7
             26.       Ms. Stevens never showed up at Plaintiff’s place of employment.
             27.       Plaintiff was never served with a lawsuit by Ms. Stevens or by any
 8
       other representative of Defendant.
 9
             28.       There were numerous misrepresentations provided by Defendant’s
10
       representative, Ms. Stevens, in Ms. Stevens March 7, 2019 phone conversation and
11
       March 8, 2019 voicemail to Plaintiff.
12
             29.       Plaintiff is informed and believes there is not an active court case
13
       against Plaintiff involving Defendant.
14
             30.       Plaintiff is informed and believes Ms. Stevens was not in Plaintiff’s
15
       “jurisdiction” on March 7, 2019 and March 8, 2019.
16
             31.       Plaintiff is informed and believes the “legal documents” that Ms.
17
       Stevens referred to in her voicemail are non-existent.
18
             32.       Plaintiff is informed and believes that Ms. Stevens never intended on
19
       serving Plaintiff with legal documents.
20
             33.       As a result of Defendant’s representative’s abusive behavior,
21
       Defendant’s conduct had the natural consequence of which is to harass, oppress,
22
       and abuse Plaintiff in violation 15 U.S.C. §§1692d and 1692d(2).
23
             34.       As a result of Defendant’s representative’s threat of unauthorized
24
       disclosure of Plaintiff’s debt to Plaintiff’s manager or supervisor, Defendant
25
       violated 15 U.S.C. §§1692e(5).
26
             35.       As a result of Defendant’s false threat to serve a lawsuit upon
27
       Plaintiff, Defendant violated 15 U.S.C. §§1692e, 1692e(5), 1692e(10), and 1692f.
28



                                                  5
     Case 2:19-cv-00106-SAB      ECF No. 1    filed 04/03/19   PageID.6 Page 6 of 8




 1           36.      Further, Defendant is not a licensed collection agency in the State of

 2     Washington.

 3           37.      Under Washington law, Defendant is required to have a license to

 4     collect debts in the State of Washington.

 5
             38.      By operating as a collection agency without a license, Defendant

 6
       violated 15 U.S.C. § 1692e(5) by attempting to collect a debt when Defendant was

 7
       not legally authorized to do so.
             39.      By engaging, either directly or indirectly, in the business of collecting
 8
       or receiving payment for others of any account, bill, claim or other indebtedness, in
 9
       the State of Washington, without first obtaining a license, Defendant violated 15
10
       U.S.C. § 1692e(5) by attempting to collect a debt when Defendant was not legally
11
       authorized to do so.
12
             40.      By attempting to collect the alleged debt from Plaintiff, Defendant
13
       falsely represented the legal status of the debt collector and used deceptive means
14
       to imply that Plaintiff was obligated to pay the debt in violation of 15 U.S.C. §§
15
       1692e, 1692e(2), and 1692e(10).
16
             41.      By attempting to collect the alleged debt from Plaintiff, Defendant
17
       acted in violation of 15 U.S.C. § 1692f(1) by attempting to collect a debt not
18
       permitted by law.
19
             42.      As a result of Defendant’s conduct set forth above, Plaintiff suffered
20
       damages in the form of mental anguish and emotional distress, which manifested in
21
       symptoms including but not limited to frustration, anxiety, loss of sleep,
22
       embarrassment, and shame.
23
                                             COUNT I:
24
                   VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT,
25
                                      15 U.S.C §§ 1692, ET SEQ.
26
             43. Plaintiff hereby incorporates the preceding paragraphs as if set forth in
27
                   full.
28



                                                   6
     Case 2:19-cv-00106-SAB   ECF No. 1   filed 04/03/19   PageID.7 Page 7 of 8




 1           44. The foregoing acts and omissions constitute numerous and multiple

 2              violations of the FDCPA, including but not limited to each and every one

 3              of the above-cited provisions of the FDCPA, 15 U.S.C. §§ 1692, et seq.

 4           45. As a result of each and every violation of the FDCPA, Plaintiff is

 5              entitled to any actual damages pursuant to 15 U.S.C. §1692k(a)(1);

 6              statutory damages in an amount up to $1,000.00, pursuant to 15 U.S.C. §

 7              1692k(a)(2)(A); and, reasonable attorney’s fees and costs, pursuant to 15

 8              U.S.C. § 1692k(a)(3), from Defendants.

 9                                 PRAYER FOR RELIEF

10           46. Wherefore, Plaintiff respectfully requests that the Court grant Plaintiff

11              the following relief against Defendant:

12                                        COUNT I:

13              VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT,

14                                 15 U.S.C §§ 1692, ET SEQ.

15              1. an award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

16              2. an award of statutory damages up to $1,000.00, pursuant to 15 U.S.C.

17
                   § 1692k;
                3. an award of reasonable attorneys’ fees and costs of suit, pursuant to
18
                   15 U.S.C. § 1692k(a)(3); and
19
                4. any other such relief as this Court may deem necessary, just, and
20
                   proper.
21
       ///
22
       ///
23
       ///
24
       ///
25
       ///
26
       ///
27
       ///
28



                                               7
     Case 2:19-cv-00106-SAB      ECF No. 1   filed 04/03/19   PageID.8 Page 8 of 8




 1                                      TRIAL BY JURY

 2           47. Pursuant to the seventh amendment to the Constitution of the United
 3               States of America, Plaintiff is entitled to, and hereby demands, a trial by
 4               jury.
 5
 6     Respectfully submitted,
 7                                                    Kazerouni Law Group

 8
 9     Date: April 3, 2019                     By: /s/ Ryan L. McBride
                                                      Ryan L. McBride, Esq.
10                                                    Attorneys for Plaintiff
11
                                                      ryan@kazlg.com
12                                                    Kazerouni Law Group, APC
13
                                                      2633 E. Indian School Road, Ste. 460
                                                      Phoenix, AZ 85016
14                                                    Telephone: (800) 400-6808
                                                      Facsimile: (800) 520-5523
15
                                                      Attorneys for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  8
